Title: To John Adams from Isaac Collins, March 1782
From: Collins, Isaac
To: Adams, John



Mill Prison, Plymouth March 1782
Sir

It is no less a duty which I owe to myself, than to those, my fellow Citizens and fellow Captives, with me here: that I am at present induced to address you, the subject cruel as it is, can by no means whatever be Justified, nor could either my fellow Captives, or self, have conceived the most distant Idea, that a person of such distinguished abilities, and honored as you are by the call of your Country to the high rank in which you now exist, could have descended so much beneath, the dignity and Character of an Ambassador, as to let private prepossession, or unmerited partiality, take precedence of equity and justice within the line, or limit of your administration, or in any degree, to have met your countenance, much more, to have been your very direct and immediate act and deed, wholly uncontrovertable and as plain a demonstration as that one, and two, make three. And as I have a greater and more sufficient reason, to think myself more particularly aggrieved, than the generality of my fellow sufferers here, I will be plain to tell you, that for some months past, I have been flattered, and finally promised to be released, against one of them three Gentlemen of this Country who were prisoners, to the American Flag in Holland, and for whom you have in direct violation of all laws of equity and justice demanded three Boys, purely because they are natives of the same Town with you (Brantree) in partial and unjustifiable exchanges of this nature, a man may rot in prison, because his immediate fellow Citizen, or Townsman, is not an Ambassador to the Court of our Allies, or such other court in Europe wherein the American Flag is protected. It is several months to my knowledge since that the Duke of Richmond undertook to negociate the exchange of them three prisoners against Capt. McNeil, Mr. Wm: Cozeneau and myself at the requisition of some of our Friends then in Holland, and I had been fully informed that the fair, was acomplished and we were the persons compriz’d in exchange for them, to prove this fact, I have sufficient vouchers in the Letters of several Gentlemen friends to humanity in this Country, to wit, Mr. Wren of Portsmouth and Mr. Heath of Plymouth, and had you in preferance to us who were first mentioned and appointed to exchange them Men; taken three of the oldest, longest or most senior Prisoners in England, some of whom are five years and upwards captives, I had not thought it so unjustifiable and injudicious, but your giving the preferance to three Boys, merely because they were your townsmen is in the opinion of almost all the prisoners here as well as myself a flagrant breach of Justice and equity which you can no ways palliate, and altho’ you may think this unworthy of your notice and attention, yet let me tell you that however unfortunate we may be at present, we hope by the interposition of divine Providence to be one time, or other released from this and enabled to return to our Country when be assured we will not forget or let pass with impunity, such flagrant acts of your ministry, by stating in true Colours, and in a clear point of view, your Conduct in this particular, which in fact and as a duty you owe your Country, you ought, instead of increasing the woes of your fellow Citizens in captivity as in this instance; you should and it is your indispensible duty to alleviate as much as possible their distresses, for know Sir, as I am free to tell you, that ministers are constituted by, and for the good of the people whom they represent to see and administer justice freely, honorably, uprightly and impartially, and not as you have done on this occasion, therefore if you have any thing to urge in defence of so unjust, not to say unpardonable a proceeding you will be brief, as we hope soon to be all sent home, without the Assistance of your ministry, or being under any gratitude whatever, I am however, Sir, Your humble Servant

Isaac Collins

